Title: Thomas Jefferson to Joseph C. Cabell, 20 November 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello
Nov. 20. 18.
          
          I very much lament the cause which has deprived us of the pleasure of seeing mrs Cabell and yourself at Monticello on your way to Richmond. I now commit to your care a letter to be delivered to the Speaker of the Senate, which contains the Report of the Commissioners who met at Rockfish gap. having been written in great haste, and by several hands, dividing the work in order to expedite their departure, it is very imperfectly legible: and as it is important that it should be printed correctly, I inclose you the original draught also, made literally conformable to the authenticated one, and which I would wish you to put into the hands of the printer. being much more legible, he will be less liable to commit mistakes. it will serve for your own information in the mean time, which the Commissioners thought would be proper, while they deemed it disrespectful to the legislature, and otherwise inexpedient that it’s contents should be communicated but to particular persons before delivery. it was their opinion that it should be delivered to each Speaker, in the chair, on the second morning of the session.
          Colo Coles will explain to you what has past on the subject of the proposed voyage, which I consider as requiring indispensably a special agent, & in which Genl Cocke concurred, without a doubt of the unanimous approbation of our Colleagues. with sincere wishes for the reestablishment of your health I salute you affectionately
          Th: Jefferson
        